internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-109738-99 cc dom p si date date legend company state x d1 d2 d3 d4 d5 t1 t2 t3 t4 shareholders plr-109738-99 plr-109738-99 dear this letter responds to your letter dated date and subsequent correspondence requesting that company be granted inadvertent invalid election relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated in state on d1 and elected to be treated as an s_corporation as defined by sec_1361 on d2 at the time company filed its s election it was owned by x shareholders including two trusts company believed that each of these trusts was eligible to be a qualified_subchapter_s_trust qsst as defined by sec_1361 the current income beneficiaries of these trusts filed qsst elections on d2 simultaneously with company's s election however each of these trusts had two beneficiaries although in separately managed sub-trusts during the preparation of company's tax_return in d3 company's accountant discovered that the separately managed sub-trusts may not have qualified under the flush language of sec_1361 as substantially separate and independent shares of trusts within the meaning of sec_663 and therefore could not be treated as separate plr-109738-99 trusts for the purposes of sec_1361 since trusts that have more than one current income_beneficiary are ineligible to be qssts the two trusts were ineligible to be shareholders of an s_corporation if company had ineligible shareholders on the date of its election then its election was ineffective on d4 the two original trusts distributed the shares in company's stock to t1 t2 t3 and t4 each of these trusts has only one current income_beneficiary the four trusts are identical save for the named trustees and beneficiaries company represents that the four trusts contain all of the necessary provisions to be qssts with the exception of a mandate that all of the income within the meaning of sec_643 of the trusts be distributed currently to one individual who is a citizen or resident_of_the_united_states however company represents that the trustee of each trust has distributed and will distribute all of the trusts' income currently to each beneficiary the current income beneficiaries of t1 t2 t3 and t4 may have filed qsst elections on d5 however if filed the elections were not timely company maintains it did not know that the two original trusts may have been ineligible shareholders of an s_corporation on d2 and that the transactions involved were neither intentional nor motivated by tax_avoidance or retroactive tax planning company and all of the shareholders who were shareholders during the period of ineffectiveness the shareholders agree to make any adjustments that the commissioner may require consistent with treating company as an s_corporation law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that the term qsst means among other things a_trust the terms of which require that during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for the purposes of sec_1361 and c sec_1361 provides that in the case of a qsst that makes an election under sec_1361 a such trust will be treated as a_trust described in sec_1361 and b for the purposes of sec_678 the beneficiary of such trust will be treated as the owner of that portion of the trust which consists of stock in an s_corporation sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned plr-109738-99 by an individual who is a citizen_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that a qsst election shall be effective up to days and months before the date of the election sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation the corporation and each person who was a shareholder in the corporation at any time during the period of the ineffectiveness agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts submitted and the representations made we conclude that company's s_corporation_election on d2 was inadvertently ineffective under sec_1362 because at the time of the election company's stock was owned by trusts that were ineligible to be shareholders of an s_corporation we also find that had company's s_corporation been effective it would have terminated on d4 because of the failure of the four new trusts to timely file qsst elections therefore under sec_1362 company will be treated as an s_corporation from d2 and thereafter provided notwithstanding the ineligible shareholders company was otherwise eligible to be an s_corporation on d2 and its election was timely and validly filed company's election was not otherwise terminated under sec_1362 the current income beneficiaries of t1 t2 t3 and t4 timely file qsst elections with the appropriate service_center within days of the date of this letter and the trustees of t1 t2 t3 and t4 continue to distribute all of the income within the meaning of sec_643 of the trust currently to one individual who is a citizen or resident_of_the_united_states during the life of the current income beneficiaries during the period of ineffectiveness the separately managed sub-trusts will be treated as if they were separate qssts under sec_1361 and owners of company's stock and t1 t2 t3 and t4 will be treated as if they were qssts accordingly pursuant to sec_1361 the beneficiaries of each trust and the other shareholders in determining their respective income_tax liabilities during the period of ineffectiveness and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company the trusts and their beneficiaries or any of company's other shareholders fail to treat company as described above this ruling shall be null and void plr-109738-99 this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
